359 S.W.3d 562 (2012)
Brandon SEATON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72163.
Missouri Court of Appeals, Western District.
February 28, 2012.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, THOMAS H. NEWTON, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Brandon Seaton appeals the motion court's judgment denying his Rule 29.15 motion`for`post-conviction relief after an evidentiary hearing. Seaton was found guilty of statutory sodomy in the first-degree and sentenced as a prior offender and a persistent sexual offender to thirty years of imprisonment without probation or parole. Seaton contends that the trial court erred in denying his motion for post-conviction relief because trial counsel was ineffective for failing to: (1) call two witnesses; and (2) create and offer into evidence a videotape, instead of the photographs and diagrams that were presented by trial counsel, of the home where the crime was alleged to have occurred to demonstrate that Seaton could not have *563 been alone with the victim. We affirm. Rule 84.16(b).